DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/DE2019/101076, filed on 12/11/2019, which claims priority from DE102018132001.9, filed on 12/12/2018. 



Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 4, “by via” should be changed to --via-- to remove unnecessary word.
Appropriate correction is required to place claims in better form.

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-16, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “wherein the registration unit comprises cameras for detecting positions of the targets of the plate-shaped workpiece so that the position of the workpiece can be detected by via the computer unit and presets of the workpiece dimensioning, and a signal can be generated for ending a move-in movement and introducing a move-out movement of one of the tables for carrying out the predetermined processing” is vague and indefinite. The language “can be” in lines 4 and 5 renders the scope of the claim indefinite since it is unclear the claim requires the position of the workpiece to be detected and a signal generated for ending a move-in movement and introducing a move-out movement of one of the tables for carrying out the predetermined processing or if these limitations are not necessarily performed. For the purposes of examination, the limitation is being interpreted as meaning wherein the registration unit comprises cameras for detecting positions of the targets of the plate-shaped workpiece so that the position of the workpiece is detected by via the computer unit and presets of the workpiece dimensioning, and a signal is generated for ending a move-in movement and introducing a move-out movement of one of the tables for carrying out the predetermined processing. Thus, claim 5 is rejected as being indefinite. Appropriate correction is required. 
Regarding claim 9, claim 9 recites the limitation “the processing housing” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the instant claim is meant to depend from claim 2 which introduces “a processing housing.” For the purposes of examination, the limitation is being interpreted as meaning a processing housing. Thus, claim 9 is rejected as being indefinite. Appropriate correction is required.
Regarding claim 10, claim 10 recites the limitation “the processing housing” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the instant claim is meant to depend from claim 2 which introduces “a processing housing.” For the purposes of examination, the limitation is being interpreted as meaning a processing housing. Thus, claim 10 is rejected as being indefinite. Appropriate correction is required.
Regarding claim 11, claim 11 recites the limitation “the processing housing” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the instant claim is meant to depend from claim 2 which introduces “a processing housing.” For the purposes of examination, the limitation is being interpreted as meaning a processing housing. Thus, claim 11 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required.
Regarding claim 16, claim 16 recites the limitation “the processing housing” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the instant claim is meant to depend from claim 2 which introduces “a processing housing.” For the purposes of examination, the limitation is being interpreted as meaning a processing housing. Thus, claim 16 is rejected as being indefinite. Appropriate correction is required.
Regarding claim 18, the limitation “wherein the registration unit is divided into two registration devices which are arranged at both sides of the processing unit so that a regime of on-the-fly registration and processing can be realized simultaneously, but alternatively alternating for both tables” in lines 2-5 is vague and indefinite. It is unclear what the language “processing can be realized simultaneously, but alternatively alternating for both tables” requires. That is, it is unclear if processing is required to be performed simultaneously or if the processing is performed by alternating the tables. For the purposes of examination, the limitation is being interpreted as meaning wherein the registration unit is divided into two registration devices which are arranged at both sides of the processing unit so that a regime of on-the-fly registration and processing is realized alternatively for both tables. Thus, claim 18 is rejected as being indefinite. Appropriate correction is required.  
Regarding claim 20, the term “fast” in line 3 is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The speed of the table has been rendered indefinite by the use of the term “fast.” For the purposes of examination, the claim language is being interpreted as meaning wherein the cameras are outfitted with a flash device to allow image captured during table movement. 
Likewise, the term “short” in line 3 of claim 20 is also a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprise of the scope of the invention. The shutter times have been rendered indefinite by the use of the term “short.” For the purposes of examination, the claim language is being interpreted as meaning wherein the cameras are outfitted with a flash device to allow image captures during table movement with shutter times. 
Thus, claim 20 is rejected as being indefinite. Appropriate correction is required. 
Regarding claim 21, the term “short” in line 3 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shutter times have been rendered indefinite by the use of the term “short.” For the purposes of examination, the claim language is being interpreted as meaning wherein the cameras are outfitted with a flash device to allow image captures with shutter times. 
Likewise, the term “fast” in line 3 is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The table movement speed has been rendered indefinite by the use of the term “fast.” For the purposes of examination, the claim language is being interpreted as meaning wherein the cameras are outfitted with a flash device to allow image captures with shutter times during table movement in a longitudinal direction. 
The term “slow” in line 4 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. The speed of the table movement has been rendered indefinite by the use of the term “slow” in line 4. For the purposes of examination, the claim language is being interpreted as meaning additionally, image captures transverse to the table movement or during stopped table movement. 
Thus, claim 21 is rejected as being indefinite. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata e al. (JP2008-250072, Shibata hereinafter; English translation included with this Office Action). 
Regarding claim 1, Shibata discloses an apparatus for processing plate-shaped workpieces, comprising:
a movable table system for receiving a plate-shaped workpiece (Figs. 1, 2, 10, abstract, page 3, first paragraph under Best Mode, moving stages 12a, 12b have substrate 10 placed upon the stages);
a registration unit above the movable table system for acquiring targets (Figs. 1-3, 10, page 4, first, second, and fourth paragraphs, page 8, first and second paragraphs, measurement parts 30a, 30b and measurement parts 33a, 33b are arranged above the stages 12a, 12b to acquire alignment measurement of marks 10a on the substrate 10), 
a processing unit with a controllable processing path for processing the workpiece (Figs. 1, 2, 10, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, exposure unit 11 is connected to light source unit 16 and image processing unit 16 such that the exposure heads 20 of the exposure unit 11 modulate light beams used to expose the substrate 10), and
a computer unit for controlling the alignment between processing unit and workpiece and for spatial differentiation of a predetermined processing depending on a position of the workpiece determined on the basis of the registered targets (Figs. 1-3, 10, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, page 8, page 9, first paragraph, a control unit 50 controls the image processing unit 16 and light source unit 17 to expose the substrates 10 using exposure unit 11, and aligns the substrates on the basis of the positions of marks 10a measured by substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b)
wherein the movable table system has two identical tables on a common rail arrangement with a linear rail area below registration unit and processing unit (Figs. 1 and 10, the stages 12a, 12b are arranged on a guide rail 15 below exposure unit 11 and substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b) so that tables are movable alternately in a straight line along the common rail arrangement in a conspiring table movement direction completely under the registration unit and the processing unit and that the tables are controllable independently from one another by the computer unit (Figs. 1-3, 10, abstract, page 3, last paragraph, page 6, sixth full paragraph-page 7, second full paragraph, page 8, page 9, first paragraph, the stages 12a, 12b are moved back and forth linearly on the guide rail 15 to arranged the substrate under substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b and exposure unit 11). 
Regarding claim 2, Shibata discloses wherein the computer unit is configured for independent control of the two tables with respect to direction, speed of table movement, and alternate inward and outward movement of the tables for a purpose of loading and unloading plate-shaped workpieces in order to feed plate-shaped workpieces from two opposite sides of the common rail arrangement for registration of the targets during the inward movement and line-by-line processing during the outward movement depending on the determined position of the targets and a loading and unloading of the respective table which has completely moved out of a processing housing (Figs. 1-3, 10, page 4, first and second paragraphs, page 5, paragraph 1-3, page 7, final paragraph-page 9, the overall control unit 50 controls the first and second stage positions, speed (through acceleration and deceleration), and movement directions for both stage 12a and 12b to load and unload substrates 10 from robots 112a and 112b. The substrates move towards substrate auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b for alignment prior to exposure at exposure unit 11 using DMDs to write the exposure patterns). 
Regarding claim 3, Shibata discloses wherein the registration unit has a linear orientation transverse to the table movement direction and has at least two sensor areas for spatially detecting position marks at least in lateral edge areas of the tables or of the plate-shaped workpieces located on the latter during the passage of one of the tables under the registration unit (Figs. 1-3, 10, page 4, second paragraph, page 8, first paragraph-third paragraph, auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b are arranged transverse to the movement directions of stages 12a and 12b. Auxiliary measuring units 30a, 30b include cameras 29a. 29b, and substrate precision measurement units 33a, 33b include cameras 36a, 36b to detect marks 10a provided on the edge of the substrate). 
Regarding claim 4, Shibata discloses wherein the processing unit is arranged parallel to the registration unit and has a controllable processing path in order to carry out a processing of the plate-shaped workpiece line by line (Figs. 1-3, 10, page 5, first paragraph and second paragraph, page 7, first full paragraph-second paragraph, page 8, page 9, first full paragraph, the exposure unit 11 is parallel to auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b. The exposure unit 11 includes DMDs 38, which are controlled to perform exposure of the substrates 10). 
Regarding claim 5, as best understood, Shibata discloses wherein the registration unit comprises cameras for detecting positions of the targets of the plate-shaped workpiece so that the position of the workpiece can be detected by via the computer unit and presets of the workpiece dimensioning, and a signal can be generated for ending a move-in movement and introducing a move-out movement of one of the tables for carrying out the predetermined processing (Figs. 1-3, 10, page 4, first paragraph, second paragraph, fourth paragraph, fifth paragraph, pages 8-9, auxiliary measuring units 30a, 30b include cameras 29a. 29b, and substrate precision measurement units 33a, 33b include cameras 36a, 36b to detect marks 10a on the substrate. The control unit 50 uses the position measurements from the cameras to control alignment of the substrate and to correct the image data during substrate exposure. The control unit 50 drives movement of the substrate stages 12a, 12b, therefore a signal is necessarily generated for ending the move-in movement and starting move-out movement). 
Regarding claim 6, Shibata discloses wherein the computer unit has a retarding devise for reversing a direction of a move-in movement to a move-out movement with which a reversal of direction is first triggerable depending on a distance between the registration unit and processing unit when a rear edge of the plate-shaped workpiece has gone beyond the processing path of the processing unit or beyond a detection area of the registration unit depending on which of the two was passed last (Figs. 1-3, 10, pages 8-9, the control unit 50 operates the exposure apparatus 2 to reverse the movement direction of the substrate 10 away from the second moving stage 12b after the substrate has passed through the exposure unit 11).
Regarding claim 9, as best understood, Shibata discloses wherein one of the tables is provided inside the processing housing during a move-in movement for sensing the targets by the registration unit and during a move-out movement for line-by-line processing by the processing unit, wherein the other table is guided to loading and unloading of the workpieces in a moved-out state outside of the processing housing (Figs. 1-3, 10, pages 8-9, the substrates 10 on the substrate stage 12a, 12b are alternately moved under exposure unit 11 for alignment correction and exposure along guide rail 15, while other substrates 10 are loaded and unloaded from the stages 12a, 12b by transfer robots 112a, 112b). 
Regarding claim 10, as best understood, Shibata discloses wherein two grippers working in parallel transverse to the table movement are provided outside of the processing housing for loading and unloading a table, respectively, at each exit side of the common rail arrangement (Fig. 10, page 4, second full paragraph, page 7, third full paragraph-seventh paragraph, the transfer robots 112a, 112b are arranged at the end of guide rail 15. Transfer robots 112a, 112b include forks 114a, 114b for loading and unloading the substrates 10 and are movable in directions transverse to the movement directions of stages 12a, 12b). 
Regarding claim 16, as best understood, Shibata discloses wherein grippers which are movable transverse to the table movement direction for loading and unloading the respective move-out table are provided outside of the processing housing at each exit side of the common rail arrangement of the table system, which grippers are formed for simultaneously removing a processed workpiece and placing a workpiece that has not been processed or not yet been completely processed at the exit side of the common rail arrangement in each instance as a doubled arrangement of grippers operated in parallel (the limitation “which gripers are formed for simultaneously removing a processed workpiece and placing a workpiece that has not been processed or not yet been completely processed at the exit side of the common rail arrangement in each instance as a doubled arrangement of gripers operated in parallel” is functional language, and the structure of the robots disclosed by Shibata are capable of performing the recited function. Fig. 10, page 4, second full paragraph, page 7, third full paragraph-seventh paragraph, the transfer robots 112a, 112b are arranged at the end of guide rail 15. Transfer robots 112a, 112b include forks 114a, 114b for loading and unloading the substrates 10 and are movable in directions transverse to the movement directions of stages 12a, 12b. The two transfer robots 112a, 112b are capable of operating to simultaneously remove an exposed substrate 10 from one table while placing an unexposed substrate on other table).
Regarding claim 17, Shibata discloses wherein the registration unit and the processing unit are arranged as a parallel double unit directly adjacent to one another centrically above the common rail arrangement of the table system in order to sense and process the two tables from both sides with one and the same registration unit and processing unit in each instance (Figs. 1-3, 10, page 4, first and second paragraphs, page 5, paragraph 1-3, pages 8-9, the registration unit formed by auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b is arranged concentrically with exposure unit 11 above rail 15 to perform alignment measurement and exposure of substrates 10), wherein locations of the targets which are detected in an on-the-fly registration and processing regime during a move-in movement of the table and which deviate from a template processing pattern, are to be taken into account immediately during the move-in movement of the table in order to adapt alignment of an exposure pattern to the position of the targets for alignment of the processing pattern by allowing for deviations in the data of the processing pattern (Figs. 1-3, 10, page 5, first full paragraph, page 6 last paragraph-page 7, third paragraph, pages 8-9, the positions of marks 10a are detected by the cameras of auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b as the substrates 10 are moved towards exposure unit 11. Control unit 50 effects substrate position correction and correction of the image data for exposure based on the amount of mark displacement).
Regarding claim 18, as best understood, Shibata discloses wherein the registration unit is divided into two registration devices which are arranged at both sides of the processing unit so that a regime of on-the-fly registration and processing can be realized simultaneously, but alternatively alternating for both tables (Figs. 1-3, 10, page 4, second paragraph, page 8, first paragraph-third paragraph, auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b are arranged transverse to the movement directions of stages 12a and 12b. Auxiliary measuring units 30a, 30b include cameras 29a. 29b, and substrate precision measurement units 33a, 33b include cameras 36a, 36b to detect marks 10a provided on the edge of the substrate. The alignment measurements are performed in an alternating manner for the substrates held by stages 12a and 12b). 
Regarding claim 19, Shibata discloses wherein the registration unit for target sensing has at least two cameras arranged on a line transverse to the movement direction of the tables, wherein the position along the line is adjustable depending on an anticipated position of the targets on the workpiece (the limitation “wherein the position along the line is adjustable depending on an anticipated position of the targets on the workpiece” is functional language, and the structure of the cameras disclosed by Shibata are capable of performing the recited function. See MPEP 2114. Figs. 1-3, 10, page 4, second paragraph, fourth paragraph, and fifth paragraph, page 5, first partial paragraph, page 8, first paragraph-third paragraph, auxiliary measuring units 30a, 30b and substrate precision measurement units 33a, 33b are arranged transverse to the movement directions of stages 12a and 12b. Auxiliary measuring units 30a, 30b include cameras 29a. 29b, and substrate precision measurement units 33a, 33b include cameras 36a, 36b to detect marks 10a provided on the edge of the substrate. The number of cameras can be changed according to the size of the substrate 10 having marks to be detected, and the positions of the cameras may be adjusted). 
Regarding claim 22, Shibata discloses wherein the processing unit is formed as a line-by-line scanning exposure unit in order to provided photosensitive layers with an exposure pattern (Figs. 1, 10, page 5, first full paragraph, second paragraph, page 7, first full paragraph-third paragraph, exposure unit 11 includes exposure heads 20 having DMDs 38 to expose the substrate 10). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata.
Regarding claim 7, Shibata discloses wherein the computer unit contains different speed regimes for a move-in movement to a move-out movement of the tables which are adapted to a sensing speed of the registration unit and a predefined processing speed of the processing unit (Figs. 1-3, 10, page 4, first and second paragraphs, page 5, paragraph 1-3, page 7, final paragraph-page 9, the overall control unit 50 controls the first and second stage positions, speed (through acceleration and deceleration), and movement directions for both stage 12a and 12b. The first precision measurement units 33a, 33b perform mark measurement at a slower speed than measurement using auxiliary measurement units 30a, 30b, and the control unit 50 operates moving stages 12a, 12b at the appropriate speeds based on the measurement units and exposure units). Although Shibata does not explicitly describe wherein a mean speed of the move-in movement is selected so as to be faster than a mean speed of the move-out movement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the mean speeds of the move-in movement and the move-out movement in the apparatus as taught by Shibata to have obtained wherein a mean speed of the move-in movement is selected so as to be faster than a mean speed of the move-out movement since including wherein a mean speed of the move-in movement is selected so as to be faster than a mean speed of the move-out movement is commonly used to balance improvement of throughput while ensuring accurate alignment measurement is performed to facilitate accurate exposure patterning. 

Claims 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claims 1 and 19 above, and further in view of Ozaki et al. (US PGPub 2005/0254032, Ozaki hereinafter). 
Regarding claim 8, Shibata does not appear to explicitly describe wherein the registration unit has a flash illumination for limiting target sensing to such areas of the tables or plate-shaped workpieces located thereon in which targets are anticipated. 
Ozaki discloses wherein the registration unit has a flash illumination for limiting target sensing to such areas of the tables or plate-shaped workpieces located thereon in which targets are anticipated (Figs. 1-3, 20, 24, paras. [0055], [0066]-[0067], [0117], [0148], the CCD cameras 124, 126, 128 are provided with flashes 130 to capture images of alignment marks 132 on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the registration unit has a flash illumination for limiting target sensing to such areas of the tables or plate-shaped workpieces located thereon in which targets are anticipated as taught by Ozaki in the registration unit in the apparatus as taught by Shibata since including wherein the registration unit has a flash illumination for limiting target sensing to such areas of the tables or plate-shaped workpieces located thereon in which targets are anticipated is commonly used to accurately capture the positions of alignment marks during scanning to permit a controller to determine a position of an imaging region (Ozaki, paras. [0117]-[0118], [0147]-[0149]). 
Regarding claim 20, as best understood, Shibata does not appear to explicitly describe wherein the cameras are outfitted with a flash device to allow image captures during fast table movement with short shutter times. 
Ozaki discloses wherein the cameras are outfitted with a flash device to allow image captures during fast table movement with short shutter times (Figs. 1-3, 20, 24, paras. [0055], [0066]-[0067], [0117], [0148], the CCD cameras 124, 126, 128 are provided with flashes 130 to capture images of alignment marks 132 on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the cameras are outfitted with a flash device to allow image captures during fast table movement with short shutter times as taught by Ozaki in the registration unit in the apparatus as taught by Shibata since including wherein the cameras are outfitted with a flash device to allow image captures during fast table movement with short shutter times is commonly used to accurately capture the positions of alignment marks during scanning to permit a controller to determine a position of an imaging region (Ozaki, paras. [0117]-[0118], [0147]-[0149]). 
Regarding claim 21, as best understood, Shibata discloses image captures transverse to the table movement during slow or stopped stable movement when a plurality of targets are not arranged in an edge area of the one table or workpiece and when the other table is in a processing regime (the language “image captures transverse to the table movement during slow or stopped stable movement when a plurality of targets are not arranged in an edge area of the one table or workpiece and when the other table is in a processing regime” is functional language, and the structure of the cameras disclosed by Shibata are capable of performing the recited function. See MPEP 2114. Figs. 1-3, 10, page 4, first and second paragraphs, page 5, paragraph 1-3, pages, 8-9, auxiliary measuring units 30a, 30b include cameras 29a. 29b, and substrate precision measurement units 33a, 33b include cameras 36a, 36b to detect the position of the substrates 10 as the stages 12a, 12b are moved. The stages are decelerated upon reaching the precision measurement units 33a, 33b to measure position of the substrate at a slower speed), but Shibata does not appear to explicitly describe wherein the cameras are outfitted with a flash device to allow image captures with short shutter times during fast table movement in a longitudinal direction. 
Ozaki discloses wherein the cameras are outfitted with a flash device to allow image captures with short shutter times during fast table movement in a longitudinal direction (Figs. 1-3, 20, 24, paras. [0055], [0066]-[0067], [0116]-[0117], [0148], the CCD cameras 124, 126, 128 are provided with flashes 130 to capture images of alignment marks 132 on the substrate as the exposure stage 108 scans the substrate), and additionally, image captures transverse to the table movement during slow or stopped stable movement when a plurality of targets are not arranged in an edge area of the one table or workpiece and when the other table is in a processing regime (the language “image captures transverse to the table movement during slow or stopped stable movement when a plurality of targets are not arranged in an edge area of the one table or workpiece and when the other table is in a processing regime” is functional language, and the structure of the cameras having flash devices disclosed by Ozaki are capable of performing the recited function. See MPEP 2114, Figs. 1-3, 20, 24, paras. [0055], [0066]-[0067], [0116]-[0117], [0148], the CCD cameras 124, 126, 128 are provided with flashes 130 to capture images of alignment marks 132 on the substrate as the exposure stage 108 scans the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the cameras are outfitted with a flash device to allow image captures with short shutter times during fast table movement in a longitudinal direction as taught by Ozaki in the cameras in the apparatus as taught by Shibata since including wherein the cameras are outfitted with a flash device to allow image captures with short shutter times during fast table movement in a longitudinal direction is commonly used to accurately capture the positions of a substrate during scanning to permit a controller to determine a position of an imaging region (Ozaki, paras. [0117]-[0118], [0147]-[0149]).


Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claim 1 above, and further in view of Sato et al. (JP 2011-048239, Sato hereinafter; English translation included with Office Action). 
Regarding claim 11, as best understood, although Shibata discloses a transporting system provided outside of the processing housing and inside of an outer machine housing, with which transporting workpieces which are processed on one side are transferrable from the one exit side of the common rail arrangement to the another exit side of the common rail arrangement (Fig. 10, page 7, third full paragraph, fourth paragraph, conveyor 111 is part of the digital exposure system 110 and is capable of conveying substrates 10 from the first moving stage 12a side to the second moving stage 12b side), Shibata does not appear to explicitly describe providing the plate-shaped workpieces for processing on both sides and transporting workpieces accompanied by a flipping movement. 
Sato discloses wherein a transporting system for providing the plate-shaped workpieces for processing on both sides is provided outside of the processing housing and inside of an outer machine housing, with which transporting system workpieces which are processed on one side are transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement (Figs. 1-2, 6, page 2, last full paragraph, page 3, first full paragraph, second paragraph, page 4, discussion of Figs. 6A-E, an inverting stage unit 30 is between workpiece transport mechanism 50b and workpiece storage unit 40 outside of the exposure machine main body 10 but within the exposure apparatus. Inverting stage unit 30 flips the exposed workpiece so that an unexposed side is on top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing the plate-shaped workpieces for processing on both sides and transporting workpieces accompanied by a flipping movement as taught by Sato in the transporting system in the apparatus as taught by Shibata since including providing the plate-shaped workpieces for processing on both sides, with which transporting system workpieces which are processed on one side are transferable from the one exit side of the common rail arrangement to another exit side of the common rail arrangement accompanied by a flipping movement is commonly used to improve throughput for performing double-sided exposure of a substrate (Sato, abstract). 
Regarding claim 13, Shibata discloses a conveyor is provided as the transporting system, which conveyor is adjacent to the common rail arrangement and is complemented by a doubled arrangement of grippers which are movable transverse to the table movement to remove a processed workpiece and deposit a workpiece that has not yet been completely processed (Fig. 10, page 7, third full paragraph-sixth paragraph, conveyor 111 is arranged parallel to rail 15 and conveys substrates 10 from the first moving stage 12a side to the second moving stage 12b side. The first robot 112a removes unexposed substrates from conveyor 111 and places them on first moving stage 12a. Second robot 112a also removes unexposed substrates 10 from conveyor 111 and places them on stage 12b. Robot 112a and robot 112b also remove exposed substrates from the respective stages 12a, 12b and place exposed substrates 10 on conveyor 111). Shibata does not appear to explicitly describe the conveyor is a roller conveyor.
Sato discloses a roller conveyor is provided as the transporting system (Figs. 1, 2, 6, page 4, discussion of Figs. 6A-E, work transport mechanism 50 includes rollers 51, reversing stage unit 30 includes rollers 31, and work storage unit 40 includes rollers 41 to transport the workpieces W). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a roller conveyor as taught by Sato as the conveyor in the transporting system in the apparatus as taught by Shibata since including a roller conveyor is commonly used to improve substrate transfer for improved exposure throughput for double-sided exposure (Sato, abstract). 
Regarding claim 14, Shibata as modified by Sato discloses wherein a flipping device is integrated in the roller conveyor, which flipping device is formed as a fork-shaped turnover flap which is swivelable at the longitudinal side of the turnover flap in a roller plane of the roller conveyor, wherein the plate-shaped workpiece is movable into fork openings of the fork-shaped turnover flap and out of the fork openings after a swivel movement via conveying rollers of the roller conveyor (Sato, Figs. 1-2, 6, page 4,  discussion of Fig. 6A-E, reversing stage unit 30 includes rollers 31 and is between work transport mechanism 50 including rollers 51 and work storage unit 40 including rollers 41. Reversing stage unit 30 is arranged with rollers on either side of the workpiece and rotates to reorient the workpiece such that the unexposed surface is the top surface. Following workpiece inversion, the workpiece is moved out of the reversing stage unit 30 and into work storage unit 40 via rollers 31 and 41). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claim 22 above, and further in view of Allen et al. (US Patent No. 6,037,967).
Regarding claim 23, Shibata does not appear to explicitly describe wherein the exposure unit has a controllable light source for exposure of workpieces with a laser beam scanned by a polygon mirror. 
Allen discloses wherein the exposure unit has a controllable light source for exposure of workpieces with a laser beam scanned by a polygon mirror (Figs. 1, 5, 9, col. 3, lines 56-67, col. 4, lines 9-35, a pulsed laser beam 42, 142 is scanned onto the surface of a workpiece 54 by reflecting the laser beam from facets of a rotating polygon 48, 148). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the exposure unit has a controllable light source for exposure of workpieces with a laser beam scanned by a polygon mirror as taught by Allen in the apparatus as taught by Shibata since including wherein the exposure unit has a controllable light source for exposure of workpieces with a laser beam scanned by a polygon mirror is commonly used to provide predictable scanning exposure that can be reliably controlled using a well-known scanning technique (Allen, col. 4, lines 10-30). 


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claim 1 above, and further in view of Baird et al. (US Patent No. 7,157,038, Baird hereinafter).
Regarding claim 24, Shibata does not appear to explicitly describe wherein the processing unit is formed as a laser processing unit in order to process workpieces by a controlled laser beam by laser ablation or laser cutting. 
Baird discloses wherein the processing unit is formed as a laser processing unit in order to process workpieces by a controlled laser beam by laser ablation or laser cutting (Figs. 3-4, col. 5, lines 8-58, col. 10, lines 61-67, col. 11, lines 1-20, 49-58, laser processing systems 10a and 10b are employed for laser ablative patterning or laser cutting of workpieces 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing unit is formed as a laser processing unit in order to process workpieces by a controlled laser beam by laser ablation or laser cutting as taught by Baird as the processing unit in the apparatus as taught by Shibata since including wherein the processing unit is formed as a laser processing unit in order to process workpieces by a controlled laser beam by laser ablation or laser cutting is commonly used to expand the utilization of the apparatus taught by Shibata to include laser ablation or laser cutting to provide reliable micromachining of features on a workpiece (Baird, col. 3, lines 1-7, lines 25-41).  


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claim 1 above, and further in view of Sandstrom et al. (US PGPub 2018/0015671, Sandstrom hereinafter).  
Regarding claims 25 and 26, Shibata does not appear to explicitly describe wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as a laser processing unit according to laser-induced forward transmission (LIFT) technology in order to apply solid materials of donor layer substrates as coating patterns to workpieces through controlled laser-induced forward transmission. 
Sandstrom discloses wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application (Figs. 1-5, 15, 21-24, paras. [0008], [0043]-[0046], [0048]-[0049], [0095], a laser-induced forward transfer (LIFT) process deposits donor material onto a workpiece using a laser beam), wherein the processing unit is formed as a laser processing unit according to laser-induced forward transmission (LIFT) technology in order to apply solid materials of donor layer substrates as coating patterns to workpieces through controlled laser-induced forward transmission (Figs. 1-5, 15, 21-24, paras. [0008], [0043]-[0046], [0048]-[0049], [0093]-[0095], the LIFT process coats patterns on a workpiece using a laser to eject donor material to be selectively deposited on the workpiece). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as a laser processing unit according to laser-induced forward transmission (LIFT) technology in order to apply solid materials of donor layer substrates as coating patterns to workpieces through controlled laser-induced forward transmission as taught by Sandstrom as the processing unit in the apparatus as taught by Shibata since including wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as a laser processing unit according to laser-induced forward transmission (LIFT) technology in order to apply solid materials of donor layer substrates as coating patterns to workpieces through controlled laser-induced forward transmission is commonly used to expand the utilization of the apparatus taught by Shibata to include a LIFT process to allow pattern transfer only where required using a fast process, thereby reducing material costs in fabrication (Sandstrom, paras. [0003]-[0004], [0008]). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claim 1 above, and further in view of Kojima (US PGPub 2012/0042799).  
Regarding claims 25 and 27, Shibata does not appear to explicitly describe wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as an ink-jet unit in order to supply liquid materials as coating patterns to workpieces by controllable nozzles. 
Kojima discloses wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as an ink-jet unit in order to supply liquid materials as coating patterns to workpieces by controllable nozzles (Figs. 1-2, paras. [0038]-[0040], [0054]-[0055], ink-jet head 51 includes multiple ejection nozzles 56 to provide ink under control of a control device 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as an ink-jet unit in order to supply liquid materials as coating patterns to workpieces by controllable nozzles as taught by Kojima as the processing unit in the apparatus as taught by Shibata since including wherein the processing unit is formed as a material deposit unit in order to process workpieces by a controlled material application, wherein the processing unit is formed as an ink-jet unit in order to supply liquid materials as coating patterns to workpieces by controllable nozzles is commonly used to expand the utilization of the apparatus taught by Shibata to include an ink-jet unit for patterning a workpiece at a high speed using a well-known technique.  




Allowable Subject Matter
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious wherein two articulated arm robots are provided as the transporting system, which articulated arm robots have a double-sided rotatable head which is configured by rotation of the head to remove a processed workpiece and deposit a workpiece that has not yet been completely processed, and which articulated arm robots are configured to provide an inherent flipping movement by transferring workpieces which are processed on one side from one articulated arm robot to the other. These limitations in combination with all of the limitations of the parent claims would render claim 12 non-obvious over the prior art of record if rewritten.
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the flipping device is formed as a fork-shaped turnover flap in such a way that it is swivelable at its longitudinal side in the roller plane and is fixable in a 90° position with respect to the conveyor plane, wherein the plate-shaped workpiece is movable by the conveying rollers of the roller conveyor through a slot between swivelable longitudinal side and fork elements of the fork-shaped turnover flap without flipping. These limitations in combination with all of the limitations of the parent claims would render claim 15 non-obvious over the prior art of record if rewritten.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882